DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 16/179,820.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7, 10, 11, 13, 15, and 20 of U.S. Patent No. 11,234,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claim are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome/concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 14-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US 2013/0064305 in view of Sengupta et al., US 2019/0082238 and further in view of Mukherjee, US 2011/0052087.

Regarding claim 1, Karlsson discloses a computer implemented method, comprising: 
generating a plurality of subsequences based on a source sequence associated with a media title (media delineated into a plurality of GOPs; page 2, paragraph 28, and page 3, paragraph 35); 
encoding a first subsequence included in the plurality of subsequences across each encoder included in a plurality of encoders to generate a first plurality of encoded subsequences (encoders can encode specific GOPs into different variants, i.e. first encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30);  
encoding a second subsequence included in the plurality of subsequences across each encoder in the plurality of encoders to generate a second plurality of encoded subsequences (encoders can encode specific GOPs into different variants, i.e. second encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30); 
generating a plurality of encoded media sequences based on the first plurality of encoded subsequences and the second plurality of encoded subsequences (creating encoded media sequences from the encoded segments/GOPs; page 5, paragraphs 50-51 and 53, and multiple files/sequences, i.e. a show with multiple encodings; Fig. 6 and page 5, paragraph 49); and 
wherein a first encoded media sequence included in the plurality of encoded media sequences includes a first encoded subsequence that is selected based on a criteria associated with the first plurality of encoded subsequences (selection of specific encoded content; page 4, paragraph 47, and page 5, paragraph 53, and wherein based on a specific request pertaining to a criteria depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and criteria can also include bandwidth/processing resources; page 6, paragraph 63).
Karlsson does not explicitly disclose configured encoders; and
a first convex hull associated with content/data.
In a related art, Sengupta does disclose configured encoders (with multiple encoders; Fig. 5A, elements 132A and 132B, and page 3, paragraph 24, and page 5, paragraph 44, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson and Sengupta by allowing different encoders to be specifically configured according to certain criteria, in order to provide an improved system and method for a multi-encoder node system for transmitting multiple encoder streams, which overcomes inefficiencies in previous prior art systems (Sengupta; page 2, paragraph 16).
Karlsson in view of Sengupta does not explicitly disclose a first convex hull associated with content/data.
In a related art, Mukherjee does disclose a first convex hull associated with content/data (convex hulls, i.e. including at least a first, can be computed for and/or associated with specific content; pages 11-12, paragraphs 107-108 and Fig. 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, and Mukherjee by allowing convex hull operations to be utilized for encoding optimization in order to provide an improved system and method for efficient compression of digitally encoded information (Mukherjee; page 2, paragraph 45).

Regarding claim 2, Karlsson in view of Sengupta and Mukherjee discloses each encoded media sequence included in the plurality of encoded media sequences is configurable for streaming to a client device (Karlsson; encoded content for streaming to requesting clients; page 4, paragraph 47, and page 5, paragraph 53, and page 6, paragraph 59). 

Regarding claim 3, Karlsson in view of Sengupta and Mukherjee discloses the first encoded media sequence further includes a second encoded subsequence selected from a second convex hull associated with the second plurality of encoded subsequences (Karlsson; selection of specific encoded content for streaming; page 4, paragraph 47, and page 5, paragraph 53, and wherein based on a specific request pertaining to a criteria depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and adapting selections/requests based on bandwidth/processing resources; page 6, paragraph 63, and Mukherjee; convex hulls, i.e. including at least a second, can be computed for and/or associated with specific content; pages 11-12, paragraphs 107-108 and Fig. 25).

Regarding claim 4, Karlsson in view of Sengupta and Mukherjee discloses selecting the first encoded media sequence from the plurality of encoded media sequences to subsequently stream to an endpoint device based on a first target value for a media metric (Karlsson; selection of specific encoded content for streaming; page 4, paragraph 47, and page 5, paragraph 53, and wherein based on a specific request pertaining to a target media metric, i.e. rates depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and metric can also include bandwidth/processing resources; page 6, paragraph 63).

Regarding claim 5, Karlsson in view of Sengupta and Mukherjee discloses the media metric comprises a bitrate, a distortion metric, a peak signal-to-noise-ratio (PSNR), a linear media multimethod assessment fusion (VMAF) metric, a harmonic VMAF (VMAFh) metric, or an audio quality metric (Karlsson; metric, i.e. rates depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and metric can also include bandwidth/processing resources; page 6, paragraph 63).

Regarding claim 6, Karlsson in view of Sengupta and Mukherjee discloses the first subsequence included in the plurality of subsequences is further encoded across at least one rate control value (Karlsson; encoders can encode specific GOPs into different variants, i.e. first encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47).

Regarding claim 7, Karlsson in view of Sengupta and Mukherjee discloses the second subsequence included in the plurality of subsequences is further encoded across the at least one rate control value (Karlsson; encoders can encode specific GOPs into different variants, i.e. second encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with the specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47).

Regarding claim 8, Karlsson in view of Sengupta and Mukherjee discloses each configured encoder included in the plurality of configured encoders is associated with a combination of an encoder and a configuration (Sengupta; with multiple encoders; Fig. 5A, elements 132A and 132B, and page 3, paragraph 24, and page 5, paragraph 44, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).

Regarding claim 10, Karlsson in view of Sengupta and Mukherjee discloses at least two configured encoders included in the plurality of configured encoders are different from one another (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders which are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein different encoders; see abstract, and page 2, paragraphs 16-17).

Regarding claim 11, Karlsson in view of Sengupta and Mukherjee discloses a first configured encoder included in the plurality of configured encoders is associated with a first encoder (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders which are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46), and a second configured encoder included in the plurality of configured encoders is associated with a second encoder that differs from the first encoder (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders which are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein different encoders; see abstract, and page 2, paragraphs 16-17).

Regarding claim 12, Karlsson in view of Sengupta and Mukherjee discloses a first configured encoder included in the plurality of configured encoders is associated with a first encoding standard (Sengupta; plurality of different encoders which are configured based on a specific encoding profile, i.e. a profile with a specific encoding format/standard; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein with multiple/different encoding formats/standards, i.e. MPEG, H.264, H.265, etc.; page 2, paragraph 15), a second configured encoder included in the plurality of configured encoders is associated with a second encoding standard that differs from the first encoding standard (Sengupta; plurality of different encoders which are configured based on a specific encoding profile, i.e. a different profile with a different encoding format/standard; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein with multiple/different encoding formats/standards, i.e. MPEG, H.264, H.265, etc.; page 2, paragraph 15).

Regarding claim 14, Karlsson in view of Sengupta and Mukherjee discloses a first configured encoder included in the plurality of configured encoders is associated with a first configuration that specifies at least one of a profile level, an analysis level, a search level, a psycho-visual option, a performance option, or a tuning option (Sengupta; based on an encoding profile complexity, i.e. profile level; page 2, paragraphs 15-16, and wherein encoders configured based on specific profiles for bitrate, format, etc.; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).

Regarding claim 15, Karlsson in view of Sengupta and Mukherjee discloses generating the first convex hull based on the first plurality of encoded subsequences (Mukherjee; convex hulls, i.e. including at least a first, can be computed for specific content, i.e. including at least a first content/data; pages 11-12, paragraphs 107-108 and Fig. 25, and Karlsson; encoders can encode specific GOPs into different variants, i.e. first encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38); 
generating a second convex hull based on the second plurality of encoded subsequences (Mukherjee; convex hulls, i.e. including at least a second, can be computed for specific content, i.e. including second content/data; pages 11-12, paragraphs 107-108 and Fig. 25, and Karlsson; encoders can encode specific GOPs into different variants, i.e. second encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38); and 
performing one or more optimization operations based on the first convex hull and the second convex hull to generate the plurality of encoded media sequences (Mukherjee; optimization based on the computed hull information; page 7, paragraph 74, and page 12, paragraph 108, and page 13, paragraph 118, and Karlsson; creating encoded media sequences from the encoded segments/GOPs; page 5, paragraphs 50-51 and 53).

Claim 16, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable media including instructions that, when executed by one or more processors (Sengupta; memory with processor executable instructions; page 4, paragraphs 30 and 33, and page 6, paragraph 50).

Claim 17, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 18, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 19, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.
Claim 20, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claim 21, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
Claim 23, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 14.
Claim 24, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 16.
Claim 25, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claims 9, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US 2013/0064305 in view of Sengupta et al., US 2019/0082238 and Mukherjee, US 2011/0052087, and further in view of Nielsen, US 10,523,978. 

Regarding claim 9, Karlsson in view of Sengupta and Mukherjee discloses all the claimed limitations of claim 8.  Karlsson in view of Sengupta and Mukherjee does not explicitly disclose a configuration specifies an encoding standard and one or more configuration parameters that are implemented to effect the encoding standard.
In a related art, Nielsen does disclose a configuration specifies an encoding standard and one or more configuration parameters that are implemented to effect the encoding standard (encoders use encoding codecs, i.e. standards, and associated settings corresponding to the specific codec/standard, i.e. parameters used with, and to implement, the codec/standard; col. 14, lines 4-8, 32-40, and 48-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, Mukherjee, and Nielsen by allowing encoder configurations to specify parameters for specific encoding standards, in order to provide an improved system and method for the dynamic management of quality parameters, such as encoding bit rates, based at least in part upon the type of channel or content being encoded (Nielsen; col. 2, lines 4-9).

Regarding claim 13, Karlsson in view of Sengupta and Mukherjee discloses all the claimed limitations of claim 1, as well as a first configured encoder included in the plurality of configured encoders is associated with a first encoder (Karlsson; encoders can encode specific GOPs into different variants, i.e. encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and Sengupta; plurality of different encoders, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46), and a second configured encoder included in the plurality of configured encoders is associated with the first encoder (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and note that the encoders are interpreted to be associated with each other in that they can be encoding similar/same source content, and or can produce content that is synchronized with that of the other encoders; page 5, paragraph 43).  
Karlsson in view of Sengupta and Mukherjee does not explicitly disclose a first encoder and a first value for a configuration parameter, and a second value for the configuration parameter.
In a related art, Nielsen does disclose a first encoder and a first value for a configuration parameter, and a second value for the configuration parameter (encoders use encoding codecs, i.e. standards, and associated settings corresponding to the specific codec/standard, i.e. parameters used with, and to implement, the codec/standard; col. 14, lines 4-8, 32-40, and 48-58, and wherein including at least values; col. 14, lines 32-34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, Mukherjee, and Nielsen by allowing encoder configurations to specify values for specific encoding standards, in order to provide an improved system and method for the dynamic management of quality parameters, such as encoding bit rates, based at least in part upon the type of channel or content being encoded (Nielsen; col. 2, lines 4-9).

Claim 22, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reznik (US 2011/0075724), describing encoding with use of parameters determined based on a convex hull.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424